DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the leaving ligand X of “OSO2CF3” and “OCOR6” containing electron deficient S and C which will react with the anion, (Z)4B-,of the boron containing cocatalyst and deactivate the catalyst. Clarification and corrections are requested. 
Claim Rejections - 35 USC § 103
Claims 1-5, 7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Limura et al. (US 2006/0116303) for the same rationale as set forth in the previous Office Action mailed October 28, 2022.
Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered, the double patenting rejection is withdrawn due the claim amendments of Application SN 16/469,617.
Applicant argues that neither the S nor the C are electron deficient in the ligands of “OSO2CF3” and “OCOR6”.  On the contrary, O with higher electronegativity than S and C pulls the electrons away from S and C respectively, and thus results in electron 2CF3” and “OCOR6” reactive towards the anion (Z)4B- of the cocatalyst and interfering with activation of the catalyst complex.
Applicant further argues: 
“There is no specific teaching in Limura that one substituent is aryl and the other substituent is an alkyl group. In fact, paragraph [0078] of Limura indicates that a compound where R15 and R16 are the same is preferable. Limura therefore teaches away from the complexes of the present invention.”
“Furthermore, there are no examples in Limura where the bridging substituents are different, much less specifically where one substituent is an aryl group and the other selected from a C3-C29 alkyl group, as claimed. Moreover, none of the examples in Limura contain hafnium. There is also no consideration of the steric encumbrance of the bridging substituents nor the solubility of the complexes in Limura.”
Prior art’s teaching is taken in its entirety, isolated teaching should not be used to against its entirety.  In an obvious rejection, all that is need is for the Office to show that the claimed catalyst composition is reasonably suggested in Limura, and such is indeed demonstrated in the previous Office Action.
Applicant finally argues:
“Limura does not disclose or suggest the claimed catalyst system for producing ethylene copolymers in a high temperature solution process at temperatures higher than 100°C, at least because Limura does not disclose or suggest the claimed catalyst systems comprising the specifically substituted, bridged metallocene catalyst complex, and further because Limura does not disclose or suggest the copolymer produced using the claimed catalyst system is a copolymer of ethylene and a C410 alpha-olefin comonomer with a comonomer content of up to 45 mol%.”

	Applicant is reminded that the instant claims are directed a catalyst composition rather than a process of making the specified olefin polymer.  Because Limura suggests the same catalyst composition as that of the instant claims, one would have expected 
	In the absence of any showing of criticality  and unexpected results, the obvious rejections over Limura of the record are still deemed proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763